DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 13 is allowable provided the §112(b) lack of antecedent basis issues are fixed.

Specification
The use of the term NATIONAL FOOTBALL LEAGUE®, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

The disclosure is objected to because of the following informalities: there is a typo in paragraph [0024]. Applicant recites an example using the word “Minneapolis” in relation to the phrase “most populous state in Minnesota”. Minneapolis is a city in the state of Minnesota. Hence, the phrase should be corrected to: “most populous city in Minnesota”. Appropriate correction is required.

Claim Objections
Claim 6 is objected to because of the following informalities: there is an extra period at the end of the claim limitation that must be removed. Appropriate correction is required.

Claim 13 is objected to because of the following informalities: on line 22, the claim should be amended like so: “creating, by the second neural network and for an entity in the list of entities”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant recites that the first through fourth neural networks are components of a fifth neural network in claim 10. There is no such disclosure of a fifth neural network in the specification to support the claim limitations. 

Claims 11 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Applicant recites a sixth neural network in claim 11. There is no such disclosure of a sixth neural network in the specification to support the claim limitations. 

Applicant recites a seventh and an eighth neural network in claim 12
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 depends from claim 8 and recites a sixth neural network. However, claim 8 recites a first neural network. Accordingly, it is not clear whether Applicant intended to recite a second neural network in claim 11 but used another label or if Applicant intended to actually recite a whole sequence of neural networks culminating with the sixth neural network in claim 11. If it is the latter, then Applicant is put on notice that the limitation of a sixth neural network is not supported by the specification. 

Likewise, claim 12 recites a seventh and an eighth neural network and depends from claim 8. However, claim 8 recites a first neural network. Accordingly, it is not clear whether Applicant intended to recite a second and a third neural network in claim 12 but used different labels or if Applicant intended to actually recite a whole sequence of neural networks culminating with a seventh and an eighth neural network in claim 12
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 recites the following limitations that lack sufficient antecedent basis. Accordingly, the limitations should be amended as shown below. Appropriate correction is required.
Line 10: “[[the]] a potential future event”. 
Line 21: “[[a]] an entity in the list of entities”. 
Line 23: “[[the]] a relationship of the entity”. 
Line 24: “[[the]] a remainder of the second corpus”. 
Line 27: “[[the]] a relationship of the concept”. 
 Line 27: “[[the]] a relationship of the keyword”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 6-8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chandramouli et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2018/0225591, hereinafter Chandramouli) in view of Grom et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2017/0308985, hereinafter Grom) and He et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2016/0379112, hereinafter He).  


Regarding claim 1, Chandramouli teaches:
A method comprising:
obtaining a first set of vectors, wherein each vector in the first set of vectors is a multi- dimensional vector that is associated with and describes a token from a first set of tokens from a corpus of sources ([0055]: describing that “vectors in high-dimensional space” can be created for each token. Wherein the tokens are based on computer text ([0039]-[0041]) that are derived from a variety of corpus data sources ([0034]).), 
wherein the description is based in part on a relationship of the token to at least a portion of the remainder of the corpus of sources ([0039]-[0041]: describing that the tokenization is related to the segments in the computer text, wherein such texts are derived from a variety of corpus data sources ([0034]).), and 
wherein the corpus of sources contains at least one natural-language source ([0011]-[0014] and [0034]: describing the various corpus data sources that can comprise various natural language data source, e.g. chat transcripts, blog posts, etc.); 
obtaining a first set of sentiment scores, wherein each sentiment score in the first set of sentiment scores describes a sentiment associated with a corresponding token that is described by a vector in the first set of vectors ([0044]: describing “a sentiment score for each token in the set of tokens”. See also [0045]-[0049]: further describing the creation of the sentiment scores in correlation with the tokens. Wherein the tokens relate to a word vector ([0055]).);
inputting the first set of vectors and the first set of sentiment scores into … in a first neural network ([0049]-[0050] and [0055]: describing that the sentiment scores and tokens, along with the corresponding vectors, can be obtained by the rules based classification engine and the AI machine learning model/module, wherein the model/module comprises a multilayered neural network with a layer of the neural network denoting a recognition pathway.); and 
….

While the cited references teach the limitations of claim 1, they do not explicitly teach: “a first pattern-recognizer pathway” of a neural network on lines 10-11. He discloses the claim limitation, teaching: various layers in a neural network comprising a plurality of “input layers”, “hidden layers”, and “output layers” for analyzing received feature values that are input into the neural network (He [0079]-[0080]) for determining/forecasting estimated target features (He [0083]), i.e. recognizing a pattern. Wherein the neural network and its respective layers are shown in Figs. 4 and 5. 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the process in the cited references to include the neural networks and their respective layers in He. Doing so would enable “[a] processing unit [that] can acquire datasets from respective data sources, each having a respective unique data domain. The processing unit can determine values of a plurality of features based on the plurality of datasets. The processing unit can modify input-specific parameters or history parameters of a computational model based on the values of the features. In some examples, the processing unit can determine an estimated value of a target feature based at least in part on the modified computational model and values of one or more reference features. In some examples, the computational model can include neural networks for several input sets. An output layer of at least one of the neural networks can be connected to the respective hidden layer(s) of one or more other(s) of the neural networks. In some examples, the neural networks can be operated to provide transformed feature value(s) for respective times.” (He Abstract).

While the cited reference teaches the limitations of claim 1, it does not explicitly teach: “generating, by the first neural network and based on the first set of vectors and the first set of sentiment scores, a first probability value of a first potential future event” on lines 12-13. Grom discloses the claim limitations, teaching: that the “[p]rediction and likelihood identification module 511 may generate and/or apply one or more models as discussed above. For example, prediction and likelihood identification module 511 may receive information from policymaker database 501 using system user input module 505 and use the received information as input in one or more models. After applying one or more models, prediction and likelihood identification module 511 may output one or more predictions and/or one or more likelihoods related to a future event.” (Grom [0152]). Wherein the models can comprise various machine learning and neural network models (Grom [0113]) that can accept various input parameters such as “N-dimensional vectors” comprising features and mood/sentiments analysis data (Grom [0103]). Whereby a type of mood/sentiment can be ideological leanings and the scores associated with such ideologies (Grom [0205]-[0207]).  
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the process in the cited references to include the likelihood predictions in Grom. Doing so would enable “[a] text analytics system may ascertain sentiment about multi-sectioned documents and may associate the sentiment with particular sections. The system may include at least one processor configured to scrape the Internet for text data associated with comments expressed by a plurality of individuals about a common multi-sectioned document. The comments may not be not linked to a particular section. The at least one processor may be further configured to analyze the text data in order to determine a sentiment associated with each comment; apply an association analysis filter to the text data in order to correlate at least a portion of each comment with one or more sections of the multi-sectioned document; and transmit for display to the system user a visualization of the sentiment mapped to one or more sections of the multi-sectioned document.” (Grom Abstract). 

Regarding claim 2,  Chandramouli teaches:
The method of claim 1, further comprising:
obtaining a second set of vectors, wherein each vector in the second set of vectors is a multi-dimensional vector that describes an entity from the corpus of sources ([0055]: describing that “vectors in high-dimensional space” can be created for each token. Wherein the tokens are based on various entities, e.g. competitors, as described in the computer texts ([0046]) that are derived from a variety of corpus data sources ([0034]), 
wherein the description is based in part on a relationship of the entity to at least a portion of the remainder of the corpus ([0039]-[0040] and [0048]: describing that the tokenization is related to the segments comprising entities in the computer text, wherein such texts are derived from a variety of corpus data sources ([0034]).); 
obtaining a second set of sentiment scores, wherein each sentiment score in the second set of sentiment scores describes a sentiment associated with a corresponding entity that is described by an entity vector in the second set of entity vectors ([0044]-[0048]: describing sentiment scores in relation to the various entities and related tokens. Wherein the entities and related tokens can be described as “vectors in high-dimensional space” ([0055]).);P201701447US01 Page 43 of 50
…the second set of entity vectors and the second set of second sentiment scores ([0046]-[0048]: describing sentiment scores in relation to the various entities and related tokens. Wherein the entities and related tokens can be described as “vectors in high-dimensional space” ([0055]).)…; and 
….

While the cited references teach the limitations of claim 2, Grom further teaches: “generating, by the second neural network and based on the second set of entity vectors and the second set of sentiment scores, a second probability value of a second potential future event (Grom [0152]: describing that the “[p]rediction and likelihood identification module 511 may generate and/or apply one or more models as discussed above. For example, prediction and likelihood identification module 511 may receive information from policymaker database 501 using system user input module 505 and use the received information as input in one or more models. After applying one or more models, prediction and likelihood identification module 511 may output one or more predictions and/or one or more likelihoods related to a future event.” Wherein the models can comprise various machine learning and neural network models (Grom [0113]) that can accept various input parameters such as “N-dimensional vectors” comprising features and mood/sentiments analysis data (Grom [0103]). Whereby a type of mood/sentiment can be ideological leanings and the scores associated with such ideologies (Grom [0205]-[0207]).  ”. 
A motivation to combine the cited references with Grom 
While the cited references teach the limitations of claim 2, He further teaches: “inputting … into a second pattern-recognizer pathway in a second neural network” on line 10. He teaches: various layers in a neural network comprising “input layers”, “hidden layers”, and “output layers” for analyzing received feature values that are input in a neural network (He [0079]-[0080]) for determining/forecasting estimated target features (He [0083]), i.e. recognizing a pattern. Wherein the second neural network, e.g. 402(2), and its respective layers are shown in Figs. 4 and 5. 
A motivation to combine the cited references with He was previously given.

Regarding claim 6, Chandramouli teaches:
The method of claim 1, wherein each vector in the first set of vectors is a sentiment vector ([0045]: describing and showing in tabular form sentiment vector values that can be associated with a set of vectors, i.e. tokens.). .

Regarding claim 7, Chandramouli teaches:
The method of claim 1, wherein the obtaining a first set of sentiment scores comprises:
obtaining a second set of sentiment scores, wherein the second set of sentiment scores comprises the first set of sentiment scores ([0046]-[0048]: describing sentiment scores in relation to the various entities and related tokens. Wherein the entities and related tokens can be described as “vectors in high-dimensional space” ([0055]).), 
wherein each sentiment score in the second set of sentiment scores describes the sentiment associated with a token in a second set of tokens ([0046]-[0048]: describing sentiment scores as a well as a normalized sentiment score based on each token for a plurality of tokens.), and 
wherein the second set of tokens comprises the first set of tokens ([0034] and [0038]-[0040]: describing the tokenization of the various phrases in the unstructured text, wherein such phrases can be related to each other, and thus their corresponding respective tokens are also related.);  P201701447US01 Page 45 of 50 
cross-referencing the first set of tokens and the second set of tokens ([0038]-[0039]: describing the various related phrases in the unstructured computer text that are tokenized. The tokens can then be analyzed/referenced with each other “to determine certain attributes and characteristics of the tokens within the set” ([0040] and [0044]).); and 
selecting, based on the cross-referencing and from the second set of sentiment scores, the sentiment scores associated with tokens that are in the first set of tokens and second set of tokens, resulting in the first set of sentiment scores ([0043]-[0045]: describing the generation of the sentiment scores based on the plurality of tokens and token sets.).

Regarding claim 8, Chandramouli teaches:
A computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to ([0063]-[0064]: describing “computer program” with instructions that can be executable by “processors”.):
obtain a first set of entity vectors, wherein each entity vector in the first set of entity vectors is a multi-dimensional entity vector that is associated with and describes an entity from a first set of entities from a corpus of sources ([0055]: describing that “vectors in high-dimensional space” can be created for each token. Wherein the tokens are based on computer text ([0039]-[0041]) that are derived from a variety of corpus data sources ([0034]). The “set of tokens may include one or more tokens that correspond to entity names or other indicia of competitors to an entity” ([0046]).), 
wherein the description is based in part on a relationship of the entity to at least a portion of the remainder of the corpus of sources ([0039]-[0041]: describing that the tokenization is related to the segments in the computer text, wherein such texts are derived from a variety of corpus data sources ([0034]).), and 
wherein the corpus of sources contains at least one natural- language source ([0011]-[0014] and [0034]: describing the various corpus data sources that can comprise various natural language data source, e.g. chat transcripts, blog posts, etc.); 
obtain a first set of sentiment scores, wherein each sentiment score in the first set of sentiment scores describes a sentiment associated with a corresponding entity that is described by an entity vector in the first set of vectors ([0044]: describing “a sentiment score for each token in the set of tokens”. See also [0045]-[0049]: further describing the creation of the sentiment scores in correlation with the tokens, wherein “a set of tokens may include one or more tokens that correspond to entity names or other indicia of competitors to an entity”. The tokens also being related to a word vector ([0055]).); 
input the first set of entity vectors and the first set of sentiment scores into … in a first neural network ([0049]-[0050] and [0055]: describing that the sentiment scores and tokens, along with the corresponding vectors, can be obtained by the rules based classification engine and the AI machine learning model/module, wherein the model/module comprises a multilayered neural network with a layer of the neural network denoting a recognition pathway.); and 
….

While the cited references teach the limitations of claim 8, they do not explicitly teach: “a first pattern-recognizer pathway” of a neural network on lines 13-14. He discloses the claim limitation, teaching: various layers in a neural network comprising a plurality of “input layers”, “hidden layers”, and “output layers” for analyzing received feature values that are input into the neural network (He [0079]-[0080]) for determining/forecasting estimated target features (He [0083]), i.e. recognizing a pattern. Wherein the neural network and its respective layers are shown in Figs. 4 and 5. 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the process in the cited references to include the neural networks and their respective layers in He. Doing so would enable “[a] processing unit [that] can acquire datasets from respective data sources, each having a respective unique data domain. The processing unit can determine values of a plurality of features based on the plurality of datasets. The processing unit can modify input-specific parameters or history parameters of a computational model based on the values of the features. In some examples, the processing unit can determine an estimated value of a target feature based at least in part on the modified computational model and values of one or more reference features. In some examples, the computational model can include neural networks for several input sets. An output layer of at least one of the neural networks can be connected to the respective hidden layer(s) of one or more other(s) of the neural networks. In some examples, the neural networks can be operated to provide transformed feature value(s) for respective times.” (He Abstract).

While the cited reference teaches the limitations of claim 8, it does not explicitly teach: “generate, by the first neural network and based on the first set of entity vectors and the first set of sentiment scores, a first probability value of a first potential future event” on lines 15-16. Grom discloses the claim limitations, teaching: that the “[p]rediction and likelihood identification module 511 may generate and/or apply one or more models as discussed above. For example, prediction and likelihood identification module 511 may receive information from policymaker database 501 using system user input module 505 and use the received information as input in one or more models. After applying one or more models, prediction and likelihood identification module 511 may output one or more predictions and/or one or more likelihoods related to a future event.” (Grom [0152]). Wherein the models can comprise various machine learning and neural network models (Grom [0113]) that can accept various input parameters such as “N-dimensional vectors” comprising features and mood/sentiments analysis data (Grom [0103]) and entity information, e.g. related to a policymaker’s identity (Grom [0100]-[0101]). Whereby a type of mood/sentiment can be ideological leanings and the scores associated with such ideologies (Grom [0205]-[0207].).  
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the process in the cited references to include the likelihood predictions in Grom. Doing so would enable “[a] text analytics system may ascertain sentiment about multi-sectioned documents and may associate the sentiment with particular sections. The system may include at least one processor configured to scrape the Internet for text data associated with comments expressed by a plurality of individuals about a common multi-sectioned document. The comments may not be not linked to a particular section. The at least one processor may be further configured to analyze the text data in order to determine a sentiment associated with each comment; apply an association analysis filter to the text data in order to correlate at least a portion of each comment with one or more sections of the multi-sectioned document; and transmit for display to the system user a visualization of the sentiment mapped to one or more sections of the multi-sectioned document.” (Grom Abstract). 

Regarding claim 10, Chandramouli teaches:
The computer program product of claim 8, 
wherein the first set of entities is identified ([0046]: describing that entities in “a set of tokens may include one or more tokens [can be identified as] correspond[ing] to entity names or other indicia of competitors to an entity”.)…,
 the first set of entity vectors is created ([0055]: describing that “vectors in high-dimensional space” can be created for each token. Wherein the tokens are based on various entities, e.g. competitors, as described in the computer texts ([0046]) that are derived from a variety of corpus data sources ([0034])…, 
the first set of sentiment scores is created ([0044]: describing that “a sentiment score for each token in the set of tokens”. Wherein the tokens and related sentiment scores can correspond to various entities ([0046]-[0048]).)
While the cited references teach the limitations of claim 10, He further teaches: “by a second neural network” on line 2; “by a third neural network” on lines 2-3; “by a fourth neural network” on line 3; and “the first, second, third, and fourth neural networks are components of a fifth neural network” on lines 4-5. He discloses the claim limitations, teaching: 
“by a second neural network”; “by a third neural network”; and “by a fourth neural network”: a plurality of neural networks ranging from a first neural network (e.g. 402(1)) to an nth neural network (e.g. 402(W)) as described in He [0079] and shown in Figs. 4 and 5.  
“the first, second, third, and fourth neural networks are components of a fifth neural network”: describing that “one or more of the neural networks 402, or one or more of the layers or sets of layers 404, 406, or 408, can be combined into combination neural networks, layers, or sets of layers” (He [0079]). Wherein the plurality of neural networks range from a first neural network (e.g. 402(1)) to an nth neural network (e.g. 402(W)) as described in He [0079] and shown in Figs. 4 and 5.  
A motivation to combine the cited references with He was previously given.

Regarding claim 11, Grom further teaches:
The computer program product of claim 8, wherein the program instructions further cause the computer to:
cross-reference the corpus of sources with a concept-mapper database (Grom [0266] and [0270]: describing a subject area concept categorization of a plurality of documents based on a category, whereby the categorization occurs by referencing the documents with the various categories as indicated by a user. The documents comprising a plurality of sources (Grom [0122]). Wherein the subject area concepts can be mapped using a database of local vs. normalized terms with the mapping including “one-to-one associations, many-to-many associations, one-to-many associations, many-to-one associations, and/or combinations thereof” (Grom [0231]-[0233] and [0237]).); 
identify, based on the cross-referencing, a first set of concepts (Grom [0266] and [0279]: describing particular issues/concepts that can be selected based on the subject area category of interest to a user.); 
vectorizing, …, at least one concept from the first set of concepts, resulting in a first concept vector (Grom [0103] and [0270]: describing the vectorization of the documents into an “N-dimensional vector with coordinates determined by one or more words, phrases, sentence, paragraphs, pages, and/or combinations thereof” that can comprise “a “feature” [which] refer to a term of interest or other linguistic pattern derived from the text of or a subset of the text of the document.” That is, a feature can be concept of interest.); and 
input the first concept vector into … in the first neural network, wherein the generating the first probability value is also based on the first concept vector (Grom [0106]: describing that such feature vectors can be input into a model, whereby the model can then be used to make a prediction about the future prediction (Grom [0152]). Wherein such model can include a neural network model (Grom [0113]).).
A motivation to combine the cited references with Grom was previously given.

While the cited references teach the limitations of claim 11, He further teaches: “by a sixth neural network” on line 5 and “a second pattern-recognizer pathway” on line 7. He discloses the claim limitations, teaching: various layers in each neural network of a plurality of neural networks comprising a plurality of “input layers”, “hidden layers”, and “output layers” for analyzing received values that are input into the neural network (He [0079]-[0080]) for determining/ forecasting estimated target features (He [0083]), i.e. recognizing a pattern. Wherein the plurality of neural networks range from a first neural network (e.g. 402(1)) to an nth neural network (e.g. 402(W)) as described in He [0079] and shown in Figs. 4 and 5.  
A motivation to combine the cited references with He was previously given.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chandramouli et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2018/0225591, hereinafter Chandramouli), Grom et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2017/0308985, hereinafter Grom), and He et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2016/0379112, hereinafter He) in view of Lingenfelder et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2012/0084251, hereinafter Lingenfelder). 

Regarding claim 3, the rejection of claim 2 is incorporated. While the cited references teach the claim limitations, they do not explicitly teach: “creating, by a multiple-regression analysis, an overall projected score, wherein the creating comprises: inputting the first probability value into a multiple-regression function; inputting the second probability value into the multiple-regression function; inputting at least one portion of structured data into the multiple-regression function; and calculating the overall projected score based on the output of the multiple-regression function.” Lingenfelder discloses the claim limitations, teaching: 

inputting the first probability value into a multiple-regression function (Lingenfelder [0111]: describing input values into a data mining model M1 as shown in Fig. 2. Wherein the input values can include probability values (Lingenfelder [0047] and [0050]) and the data mining model(s) can comprise probabilistic scorers for regression analysis (Lingenfelder [0076], [0097], and [0112]).); 
inputting the second probability value into the multiple-regression function (Lingenfelder [0111]: describing input values into a data mining model M2 as shown in Fig. 2. Wherein the input values can include probability values (Lingenfelder [0047] and [0050]) and the data mining model(s) can comprise probabilistic scorers for regression analysis (Lingenfelder [0076], [0097], and [0112]).); 
inputting at least one portion of structured data into the multiple-regression function (Lingenfelder [0045]-[0046] and [0055]: describing the types of input data values, wherein such input can comprise measured data sets as a matrix with data point vectors, which can be type of structured data.); and 
calculating the overall projected score based on the output of the multiple-regression function (Lingenfelder [0112]-[0114]: describing that the results from the respective probabilistic scorers of M1 and M2 can be combined for a final combined score as shown in Figs. 2 and 3.).”
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the process in the cited references to include the multiple regression in Lingenfelder. Doing so would enable “A first data mining model M1 represents results of a first data mining task on a first data set D1 and provides a set of first prediction values. A second data mining model M2 represents results of a second data mining task on a second data set D2 and provides a set of second prediction values. A relation R is determined between said sets of prediction values. For at least a first record of an input data set, a first and second probability distribution is created based on the first and second data mining models applied to the first record.” (Lingenfelder Abstract). 

Regarding claim 12, the rejection of claim 8 is incorporated. Grom further teaches:
The computer program product of claim 8, wherein the program instructions further cause the computer to:
…, a second probability value of a second potential future event (Grom [0152]: describing that the “[p]rediction and likelihood identification module 511 may generate and/or apply one or more models as discussed above. For example, prediction and likelihood identification module 511 may receive information from policymaker database 501 using system user input module 505 and use the received information as input in one or more models. After applying one or more models, prediction and likelihood identification module 511 may output one or more predictions and/or one or more likelihoods related to a future event.” Wherein the models can comprise various machine learning and neural network models (Grom [0113]).); 
…, a third probability value of a third potential future event (Grom [0152]: describing that the “[p]rediction and likelihood identification module 511 may generate and/or apply one or more models as discussed above. For example, prediction and likelihood identification module 511 may receive information from policymaker database 501 using system user input module 505 and use the received information as input in one or more models. After applying one or more models, prediction and likelihood identification module 511 may output one or more predictions and/or one or more likelihoods related to a future event.” Wherein the models can comprise various machine learning and neural network models (Grom [0113]); ….
A motivation to combine the cited references with Grom was previously given.

While the cited references teach the limitations of claim 12, He further teaches: “obtain, by a seventh neural network” on line 3 and “obtain, by an eighth neural network” on line 5. He teaches: various layers in a neural network comprising “input layers”, “hidden layers”, and “output layers” for analyzing received feature values that are input in a neural network (He [0079]-[0080]) for determining/forecasting estimated target features (He [0083]), i.e. recognizing a pattern. Wherein the plurality of neural networks can comprise a seventh and an eighth neural network, e.g. 402(1)-402(W), as shown in Figs. 4 and 5. 
A motivation to combine the cited references with He was previously given.

While the cited references teach the limitations of claim 12, Lingenfelder further teaches: “input the first probability value into a multiple-regression function; input the second probability value into the multiple-regression function; P201701447US01 Page 47 of 50input the third probability value into the multiple-regression function; input at least one portion of structured data into the multiple-regression function; and calculate an overall projected value based on the output of the multiple-regression function” on lines 7-12. Lingenfelder teaches:
(Lingenfelder [0111]: describing input values into a data mining model M1 as shown in Fig. 2. Wherein the input values can include probability values (Lingenfelder [0047] and [0050]) and the data mining model(s) can comprise probabilistic scorers for regression analysis (Lingenfelder [0076], [0097], and [0112]).);
input the second probability value into the multiple-regression function (Lingenfelder [0111]: describing input values into a data mining model M2 as shown in Fig. 2. Wherein the input values can include probability values (Lingenfelder [0047] and [0050]) and the data mining model(s) can comprise probabilistic scorers for regression analysis (Lingenfelder [0076], [0097], and [0112]).);  P201701447US01 Page 47 of 50 
input the third probability value into the multiple-regression function (Lingenfelder [0111]: describing input values into a data mining model M2 as shown in Fig. 2. Wherein the input values can include probability values (Lingenfelder [0047] and [0050]) and the data mining model(s) can comprise probabilistic scorers for regression analysis (Lingenfelder [0076], [0097], and [0112]).); 
input at least one portion of structured data into the multiple-regression function (Lingenfelder [0045]-[0046] and [0055]: describing the types of input data values, wherein such input can comprise measured data sets as a matrix with data point vectors, which can be type of structured data.); and 
calculate an overall projected value based on the output of the multiple-regression function (Lingenfelder [0112]-[0114]: describing that the results from the respective probabilistic scorers of M1 and M2 can be combined for a final combined score as shown in Figs. 2 and 3.)”. 
Lingenfelder. Doing so would enable “A first data mining model M1 represents results of a first data mining task on a first data set D1 and provides a set of first prediction values. A second data mining model M2 represents results of a second data mining task on a second data set D2 and provides a set of second prediction values. A relation R is determined between said sets of prediction values. For at least a first record of an input data set, a first and second probability distribution is created based on the first and second data mining models applied to the first record.” (Lingenfelder Abstract). 

Claim 4 is are rejected under 35 U.S.C. 103 as being unpatentable over Chandramouli et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2018/0225591, hereinafter Chandramouli), Grom et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2017/0308985, hereinafter Grom), and He et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2016/0379112, hereinafter He) in view of Webber (U.S. Pat. App. Pre-Grant Pub. No. 2013/0246322, hereinafter Webber) and Guo et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2015/0293976, hereinafter Guo).  

Regarding claim 4, the rejection of claim 1 is incorporated. While the cited references teach the claim limitations, they do not explicitly teach: “obtaining a first set of keyword vectors, wherein each keyword vector in the first set of keyword vectors is a multi-dimensional vector that that describes a keyword from the corpus of sources; inputting the first set of keyword vectors into a third pattern-recognizer pathway in the first neural network; obtaining a first set of concept vectors, wherein each concept vector in the first set of concept vectors is a multi- Webber discloses the claim limitations, teaches:
“obtaining a first set of keyword vectors, wherein each keyword vector in the first set of keyword vectors is a multi-dimensional vector that that describes a keyword from the corpus of sources (Webber [0064]: “To generate the vectors 21, an index of all keywords 7 occurring in the entire set 2 is generated and spread horizontally as column heading 27 of the matrix (table) 22.” Wherein the set comprises a plurality of documents (Webber [0059]-[0060]).); 
inputting the first set of keyword vectors into … in the first neural network (Webber [0065]: “The input vectors 21, i.e. rows of the matrix 22 representing the documents 3 and their keyword contents, are then supplied successively to the input layer 23 of SOM neural network 4 to train it. This means that if a first set 2 of e.g. 1,000,000 first documents 3 is used, a training run of 1,000,000 vector inputs is supplied to the first neural network 4.”); 
….” 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the process in the cited references to include the keyword vectors in Webber. Doing so would enable “training a neural network includes training a first neural network … with a first set of first text documents each containing one or more keywords in a semantic context to map each document …; determining, for each keyword in the first set, … a pattern and storing said pattern for said keyword in a pattern dictionary; forming at least one sequence of keywords from a second set of second text documents each containing one or more keywords in a semantic context; translating said at least one sequence of keywords into at least one sequence of patterns using the pattern dictionary; and training a second neural network with the at least one sequence of patterns” (Webber Abstract). 

While the cited references teach the limitations of claim 4, He further teaches: “a third pattern-recognizer pathway” on line 5 and “a fourth pattern-recognizer pathway” on line 10 of a neural network. He discloses the claim limitation, teaching: various layers in a neural network comprising a plurality of “input layers”, “hidden layers”, and “output layers” for analyzing received feature values that are input into the neural network (He [0079]-[0080]) for determining/forecasting estimated target features (He [0083]), i.e. recognizing a pattern. Wherein the neural network and its respective layers are shown in Figs. 4 and 5. 
A motivation to combine the cited references with He was previously given.

While the cited references teach the limitations of claim 4, they do not explicitly teach:
“obtaining a first set of concept vectors, wherein each concept vector in the first set of concept vectors is a multi-dimensional vector that that describes a concept from the corpus of sources; and inputting the first set of concept vectors into … in the first neural network”. Guo discloses the claim limitations, teaching: 
“obtaining a first set of concept vectors, wherein each concept vector in the first set of concept vectors is a multi-dimensional vector that that describes a concept from the corpus of sources (Guo [0044] and [0046]-0048]: describing multi-dimensional concept vectors for various concept dimensions in the documents, e.g. context concept, title, etc. Wherein the documents can comprise a plurality/corpus of documents as stored in various data stores (Guo [0042], [0083], and [0090]).); and 
(Guo [0077]-[0078] and [0080]: describing inputting vectors into the neural networks.)”. 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the process in the cited references to include the concept vectors in Guo. Doing so would enable “context concept vector and a plurality of document concept vectors, both generated using a deep learning model (such as a deep neural network). The context concept vector is formed by a projection of the context information into a semantic space using the deep learning model. Each document concept vector is formed by a projection of document information, associated with a particular document, into the same semantic space using the deep learning model.” (Guo Abstract).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chandramouli et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2018/0225591, hereinafter Chandramouli), Grom et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2017/0308985, hereinafter Grom), and He et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2016/0379112, hereinafter He) in view of Chatterjee et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2014/0337257, hereinafter Chatterjee). 

Regarding claim 9, the rejection of claim 8 is incorporated. While the cited references teach the claim limitations, they do not explicitly teach: “wherein the program instructions further cause the computer to obtain a second set of sentiment scores, wherein the second set of sentiment scores comprises an average sentiment score of the corpus of sources”. Chatterjee discloses the claim limitations, teaching: a plurality of sentiment scores that can be obtained from a stream of data to calculate an aggregate/average sentiment score (Chatterjee [0150]-[0152]). Wherein the stream is a “set of [corpus data] items” (Chatterjee [0549]).
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the process in the cited references to include the sentiment scores in Chatterjee. Doing so would enable a “sentiment analysis engine … to parse and scan the writer's text and scores the attribution of emotional statements (sentiment) to specific items. Each item the engine processes (a review, a tweet, comment etc.) provides 0 or more classifiable pieces of information from a sentiment measurement perspective. Each of these pieces is a scorable item. Each of the score items tells something about sentiment and about specific objects where an object can be a product, a brand, a person, etc. If human scoring is the starting point, it is feasible to reach agreement on how to score sentiment and categories.” (Chatterjee [0041]-[0042]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Sipple (U.S. Pat. App. Pre-Grant Pub. No. 2014/0095425): describing a machine learning process comprising Bayesian Belief Networks (BBN) to predict future events based on historical event data and related features. Wherein such features comprises sentiment data and can be embodied as feature vectors for use in the BBN. 
Liu et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2018/0052928): describing a machine learning process for improving semantic searching in a publication corpus. Wherein the 
Chang et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2017/0124447): describing a machine learning process using deep structured neural network for determining relevant content data. Wherein the process can include generation of tokens based on the input linguistic data.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELENE A HAEDI whose telephone number is (571)270-5762.  The examiner can normally be reached on M-F 11 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/S.H./Examiner, Art Unit 2121                                                                                                                                                                                                        




/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123